United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Paradise Plant, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-698
Issued: August 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 10, 2008 appellant timely filed an appeal from the Office of Workers’
Compensation Programs’ December 20, 2007 merit decision, which denied his schedule award
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this claim.
ISSUE
The issue is whether appellant has more than a six percent binaural hearing loss for which
he received a schedule award.
FACTUAL HISTORY
On August 10, 2001 appellant, then a 59-year-old machinist, filed an occupational
disease stating that he sustained a hearing loss as a result of his employment. On October 31,
2001 he requested a schedule award. Appellant was sent for a second opinion examination. In
the accompanying statement of accepted facts, the Office noted that appellant worked at the
employing establishment from April 1978 to August 1989 and was exposed to loud noises from

turbines for eight hours a day. Also noted was that appellant had an injury involving a busted
eardrum, for which he filed a claim in 1992.
On January 18, 2002 the Office awarded appellant a six percent permanent impairment of
his binaural hearing.1 Appellant was paid for 12 weeks from January 8 to April 1, 2002. This is
the third appeal of this case before the Board.
In a December 19, 2003 merit decision, the Board found that appellant had not
established that his hearing loss exceeded the six percent bilateral hearing loss for which he
received a schedule award.2
On September 20, 2006 appellant filed another schedule award claim by Form CA-7.
In an October 11, 2006 letter, the Office informed appellant that he was not entitled to an
additional schedule award for his claim, however, if he wanted to establish an increase in the
impairment rating he must filed a new occupational disease claim and demonstrate that an
additional loss had occurred due to additional noise exposure.
On January 29, 2007 appellant requested reconsideration.
On February 8, 2007 the Office denied appellant’s request for reconsideration on the
grounds that his request was not timely filed and he did not establish clear evidence of error by
the Office in the December 19, 2003 decision.
In a March 2, 2007 letter, the Office informed appellant that he was not entitled to an
additional schedule award but he may file an appeal.
On February 27, 2007 appellant appealed the Office’s decision to the Board.
In a September 13, 2007 decision, the Board set aside the February 8, 2007 decision for
further development to determine if appellant was entitled to an additional schedule award for his
hearing loss.3 The Board noted that, if a claimant’s hearing loss worsened in the future, the
claimant could apply for an additional award even if the exposure causing the alleged worsening
had ceased.
In a September 28, 2007 decision, the Office denied appellant’s claim for an additional
schedule award. It informed appellant that he must filed a new occupational disease claim if he
was claiming an additional impairment.
On October 9, 2007 appellant requested reconsideration and submitted medical evidence.
In a September 10, 1991 operation note, Dr. Uday V. Dave, Board-certified in otolaryngology,
1

The decision stating that appellant’s claim was accepted for binaural hearing loss is not contained in the case
record therefore the date is unknown.
2

Docket No. 03-2048 (issued December 19, 2003).

3

Docket No. 07-1015 (issued September 13, 2007).

2

stated that a canaloplasty on the left side and a tympanoplasty with tympanic membrane
reconstructive with temporalis fascia was performed. A September 11, 1991 note diagnosed
chronic supportive otitis media in the left with perforation of tympanic membrane and stated that
a tympanoplasty was performed on the left ear on September 10, 1991. A September 11, 1991
surgical pathology report noted a specimen that was taken. A January 29, 2002 hearing report
revealed hearing losses of 55, 55, 50 and 50 for the right ear and 55, 40, 40 and 50 in the left ear
at frequencies of 500, 1,000, 2,000 and 3,000 cycles per second (cps). The hearing history notes
stated that the suspected cause of hearing loss was work related due to the turbine at appellant’s
employing establishment. An undated4 and unsigned audiogram recorded appellant’s hearing
losses.
In a July 16, 2007 clinic note, Dr. Dave stated that the audiologic evaluation revealed a
hearing loss of 40 to 45 decibels in both ears and referenced the audiogram. He diagnosed
binaural neurosensory hearing loss with a history of neurosensory hearing loss and a history of
exposure to noises. Dr. Dave noted in the “work[-]related hearing loss” category of his report
that appellant had worked for 12 years for the employing establishment and was around loud
machinery in his work capacity. A July 16, 2007 audiogram revealed hearing losses of 45, 40,
35 and 45 for the right ear and 45, 35, 35 and 55 for the left ear at respective frequencies of 500,
1,000, 2,000 and 3,000 cps. In a July 16, 2007 note, appellant acknowledged that a medical
evaluation was completed by Dr. Dave for hearing aids.
In a December 20, 2007 merit decision, the Office denied appellant’s claim finding that
the new evidence did not support a worsening of his hearing loss due to his accepted
occupational exposure.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.5 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)
(5th ed. 2001) as the appropriate standard for evaluating schedule losses.6 Effective February 1,
2001, schedule awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).7

4

“2-03” entered in the name and date line.

5

The Act provides that, for complete or 100 percent loss of hearing in one ear, an employee shall receive
52 weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C. § 8107(c)(13) (2000).
6

20 C.F.R. § 10.404 (2006).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

3

Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each frequency are
added up and averaged.8 Then, the fence of 25 decibels is deducted because, as the A.M.A.,
Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.9 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.10 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five and then added to the greater loss and the total is divided by six to arrive at the amount of
the binaural hearing loss.11
The Board has recognized that, if a claimant’s employment-related hearing loss worsens
in the future, the employee may apply for an additional schedule award for any increased
impairment.12 The Board has also recognized that a claimant may be entitled to an award for an
increased hearing loss, even after exposure to hazardous noise has ceased, if causal relationship
is supported by the medical evidence of record.13
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained a hearing loss greater than six percent causally related to his employment.
The Office accepted that appellant had binaural hearing loss due to his employment. On
January 18, 2002 it granted appellant a schedule award based on a six percent permanent
impairment of his binaural hearing. On September 20, 2006 appellant filed a new schedule
award claiming that his hearing loss had worsened and submitted a July 16, 2007 audiogram.
The audiogram revealed an increase in hearing loss. Dr. Dave’s accompanying July 16, 2007
report stated that appellant’s current hearing loss was work related. There is no contradictory
medical evidence. As noted above, the Board has recognized that a claimant may be entitled to
an award for an increased hearing loss, even after exposure to hazardous noise has ceased, if
causal relation is supported by the medical evidence of record. The Board finds that the report
from Dr. Dave regarding the causal relationship between appellant’s current binaural hearing

8

A.M.A., Guides 250 (5th ed. 2001).

9

Id.

10

Id.

11

Id.

12

Paul Fierstein, 51 ECAB 381 (2000); Paul R. Reedy, 45 ECAB 488 (1994). Federal (FECA) Procedure
Manual, Part 2 -- Claims, Payment of Schedule Awards, Chapter 2.0808.7(b)(2) (April 1995). “If, on the other hand,
the claimant sustains increased impairment at a later date which is due to work-related factors, an additional award
will be payable if supported by the medical evidence. In this case, the original award is undisturbed and the new
award has its own date of maximum medical improvement, percent and period.”
13

Id.

4

loss and his employment exposure is sufficient to require further development of the case record
by the Office.14
The Office’s own procedures state that “[t]he claims examiner will ask the DMA [district
medical adviser] to evaluate cases when the case appears to be in posture for schedule award
determination.”15 Specifically, regarding hearing loss cases, the Office’s procedures further
state: “Loss of [h]earing. After a complete report is received, the percentage of hearing loss is
calculated using Form CA-51 (Exhibit 3). The district medical adviser will then verify the
calculation and provide an opinion regarding the causal relationship between any hearing loss
and the employment….”16
The Office failed to properly develop the medical evidence to determine whether
appellant’s increased hearing loss was causally related to his noise exposure while working at the
employing establishment by failing to request that the district medical adviser review the
evidence of record.
On remand, the Office shall refer the medical records, for evaluation to the district
medical adviser for determination of whether appellant’s current level of hearing loss is due to
his accepted employment-related noise exposure. Following such further development as may
be necessary; the Office shall issue an appropriate final decision on this issue.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not appellant
has more than a six percent binaural hearing loss for which he received a schedule award.

14

See Felix Flescha, 52 ECAB 268 (2001); John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB
820 (1978).
15

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.700.3
(November 1990).
16

Id. at Chapter 3.700.4 (b).

5

ORDER
IT IS HEREBY ORDERED THAT the December 20, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision.
Issued: August 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

